Citation Nr: 1532600	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to May 1995.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
November 2006 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Boise, Idaho.

In August 2009 a Board hearing was held before the undersigned, and a transcript of that hearing has been associated with the claims file.

In November 2011 and June 2014, the Board remanded the appeal for further development.

REMAND

In this case, it appears clear that substantial compliance with the Board's June 2014 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The June 2014 Remand indicated that no attempt to obtain records of the Veteran's reported psychological counseling in the Navy had been made.  In this regard, the Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(b), advises that service treatment records (STRs) do not include records of inpatient treatment records or mental health records, as those records are filed separately from STRs.  Thus, the Board instructed the Agency of Original Jurisdiction (AOJ) to contact the appropriate service department and/or records custodian(s), including the National Personnel Records Center (NPRC), with a request for copies of such records.  If such records were obtained, the AOJ was to obtain an addendum opinion from the June 2012 VA examiner.

On remand, the AOJ requested "all available [STRs] to include mental health records" from the VA Records Management Center (RMC).  A reply from the RMC stated "BIRLS (Beneficiary Identification and Records Locator System) shows that the STR is combined with the claim folder at station (347).  Our search resulted in no additional records located at RMC."  

However, the M21-1MR notes that if the claimed treatment was more than five years ago, such as in the instant case, the AOJ is to submit a clinical records request through the Personnel Information Exchange System (PIES) asking if the records still exist or whether they have been destroyed.  See M21-1MR Part IV.ii.1.D.2.b.  A PIES request using code C01, C01-V is the appropriate means of requesting such records.  See M21-1MR Part III.iii.2.D.3.a.  

Here, the AOJ merely confirmed that the Veteran's STRs are located with her VA claims folder, a matter that is not in dispute.  The record indicates that the AOJ conducted no additional searches for any separately stored mental health counseling records via the appropriate PIES code.  Accordingly, the AOJ failed to substantially comply with the Board's remand directives, and must conduct an additional search for separately stored mental health counseling records using the appropriate method outlined above.


Accordingly, the case is REMANDED for the following action:

1.  Submit a clinical records request through PIES Code C01, C01-V and ask whether any separately stored mental health treatment records for the Veteran exist or whether they have been destroyed.  See M21-1MR Part IV.ii.1.D.2.b; M21-1MR Part III.iii.2.D.3.a.  If additional information is needed from the Veteran to facilitate this request, such will be requested from the Veteran.  

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  If and only if additional mental health treatment records are obtained, forward the records and the claims file to the June 2012 VA examiner (or another appropriately qualified mental health professional, if unavailable) for preparation of an addendum opinion.  The entire claims file, to include any relevant records contained in the Veteran's electronic file, should be made available and be reviewed by the examiner.

After a full review of the record, the examiner should opine as to whether it is as least as likely as not (50 percent or greater) that the Veteran's currently diagnosed bipolar disorder is causally related to her active military service.  In so opining, the examiner should address any additional mental health records obtained.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  After the above has been completed to the extent possible and any other development deemed necessary is accomplished, the case should again be reviewed.  If the claim remains denied the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


